DETAILED ACTION
Disposition of Claims
Claims 1-20 were pending.  Claims 2-5, 7, and 13 have been cancelled.  Amendments to claims 1, 6, 8-9, 11-12, 14-15, and 18-20 are acknowledged and entered.  New claims 21-23 are acknowledged and entered.  Claims 1, 6, 8-12, and 14-23 will be examined on their merits. 

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Claim Objections
(Objection withdrawn.)  The objection to Claims 2-5 and 12-15 are withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-16, 18, and 20 under 35 U.S.C. 101 is withdrawn in light of the amendments to the claims. 



Double Patenting
(Objection withdrawn.)  The objection to Claim 7 is withdrawn in light of the cancellation of said claim. 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-5, 8-9, 11-16, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Ciaramella et. al. (US20170340724A1, Pub. 11/30/2017; Priority 10/22/2015; hereafter “Ciaramella”) is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The rejection of Claim(s) 1, 6-11, and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Petsch et. al.(US20210205434A1, Pub. 07/08/2021; Priority 02/17/2016; hereafter “Petsch”) is withdrawn in light of the amendments to the claims.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims, which narrow the claimed sequences to those not anticipated by nor rendered obvious by the prior art, it is the opinion of the Office that the application as claimed is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 
Conclusion
Claims 1, 6, 8-12, and 14-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648